FILED
                             NOT FOR PUBLICATION                            JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA RODRIGUEZ-PALMERIN,                        No. 10-72892

               Petitioner,                       Agency No. A096-571-584

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Maria Rodriguez-Palmerin, native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, and review de novo claims of due process violations.

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Rodriguez-Palmerin’s

motion to reopen, where she failed to show that the alleged ineffective assistance

of counsel may have affected the outcome of her proceedings. See id. at 899-900

(requiring prejudice to prevail on ineffective assistance claim); see also Trias-

Hernandez v. INS, 528 F.2d 366, 368-69 (9th Cir. 1975) (Miranda warnings are

not required in the deportation context).

      In light of our disposition, we need not address Rodriguez-Palmerin’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                   10-72892